FILED
                             NOT FOR PUBLICATION                            APR 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NARCISO CENDEJAS VAZQUEZ,                        No. 13-71696

               Petitioner,                       Agency No. A090-489-256

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Narciso Cendejas Vazquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Cendejas Vazquez’ motion

to reopen as untimely, where he filed the motion more than eight months after his

final order of removal, see 8 C.F.R. § 1003.2(c)(2) (a motion to reopen must be

filed within 90 days of a final order of removal), and does not dispute that his

motion was untimely or invoke any exception to the motions deadline, see Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner waives a

contention by failing to raise it in the opening brief).

      To the extent Cendejas Vazquez contends that the agency erred in declining

to invoke its sua sponte authority to reopen proceedings, we lack jurisdiction to

consider that claim. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th

Cir. 2011) (this court lacks jurisdiction to review the agency’s sua sponte

determinations).

      In light of this disposition, we do not reach Cendejas-Vazquez’ remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  13-71696